DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 06/10/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winkler (US 2009/0277516 A1).
Re: Claim 1, Winkler discloses the claimed invention including a beverage dispensing machine comprising:
a dispensing valve (Fig. 14A-C) having a first flow path configured to dispense a first fluid and a second flow path configured to dispense a second fluid such that the first fluid and the second fluid mix downstream (at 24) and form a mixed beverage (Fig. 3, depicts at least 3 flow paths);
a flow control device (200g) that regulates flow rate of the first fluid through the first flow path; a shutoff valve (212g) that selectively closes to stop 
a sensor (176g) configured to sense the flow rate of the first fluid (Fig. 3, Fig. 14A-C, Para. 97, sensor measuring flow rate); and
a controller (14) that automatically controls the flow control device to adjust the flow rate of the first fluid and thereby obtain a desired fluid ratio of the mixed beverage (Figs. 2-3, Para. 98, configured to give desired fluid ratio).
Re: Claim 2, Winkler discloses the claimed invention including the shutoff valve is downstream from the flow control device (Para. 159, meter then flow control then shutoff valve).
Re: Claim 3, Winkler discloses the claimed invention including when the shutoff valve closes, the first fluid is retained in the first flow path between the shutoff valve and the flow control device (Para. 159, fluid can remain along flow path).
Re: Claim 4, Winkler discloses the claimed invention including the sensor is a first sensor and further comprising a second sensor (178, 180) configured to sense flow rate of the second fluid; and wherein the controller controls the flow control device based on the sensed flow rate of the first fluid and a sensed flow rate of the second fluid (Fig. 3, Para. 97, sensors for all flow paths).
Re: Claim 10, Winkler discloses the claimed invention including the flow control device is a first needle valve (428), and further comprising a second needle (428) valve that regulates flow rate of the second fluid through the second flow path; a second sensor (178, 180) configured to sense a flow rate of the second fluid; and wherein the controller (14, 188, 190, 192) controls the first needle valve and the second needle .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 2009/0277516 A1) as applied to claim 1 above, and further in view of Whigham et al. (US Patent No. 5,129,434).
Re: Claim 5, Winkler discloses the claimed invention including the flow control device is a needle valve having a needle (428) movable within the first flow path relative to a valve block to regulate the flow rate of the first fluid through the first flow path (Figs. 14C-15A, Para. 160, moving needle relative to valve block to regulate flow) except for varying distance between the needle and the valve block. However, Whigham teaches a needle valve (30) that is able to vary the distance between the needle and valve block (18) (Col. 2, lines 54-58, 66-68, needle valve moves toward and away from valve block).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a distance varying needle valve as taught by Whigham, since it has been held that it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention,  In re Williams, 36 F.2d 436, 438 (CCPA 1929). Here, such a modification provides an art recognized alternative for varying an opening in a flow path for adjusting the flow rate there through, since Winkler varies a flow path opening by rotating a needle and Whigham varies a flow path opening by up/down longitudinal movement of a needle. Applicant appears to have placed no criticality on any flow control device (see Specification wherein the type of flow control device may be one of several types) and it appears that the device of Winkler in view of Whigham would work appropriately if made with the claimed flow control device.
Re: Claim 6, Winkler in view of Whigham discloses the claimed invention including when the shutoff valve closes, the needle is spaced apart from the valve block (Winkler: Para. 100, shut off valves closed and the needle may be positioned as desired).
Re: Claim 7, Winkler discloses the claimed invention including a piston (428) flow control that regulates a flow rate of the second fluid through the second flow path, and wherein the shutoff valve selectively closes to stop flow of the second fluid through the second flow path (Fig. 15A, Para. 99-100, shutoff valve stops flow) 
Re: Claim 8, Winkler discloses the claimed invention including the piston flow control is manually adjustable to thereby adjust the flow rate of the second fluid (Para. 164-172, user may select a flow rate thus adjusting piston flow control).
Re: Claim 9, Winkler discloses the claimed invention including a second sensor configured to sense the flow rate of the second fluid; and wherein the controller controls .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohmi, Henry, Elsom, Tanaka, Kunita, Deo, Ding, Poore, and Kirschner are cited disclosing dispensing systems with flow rate control valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754